                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

TEAM INDUSTRIAL SERVICES, INC.,

              Plaintiff,

              v.                                         Case No. 19-2710-JAR-KGG

ZURICH AMERICAN INSURANCE
COMPANY, et al.,

              Defendants.


                                MEMORANDUM AND ORDER

       Before the Court are Defendant Evergy Kansas Central, Inc.’s Motion to Dismiss

Plaintiff’s Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56(d) (Doc. 36), and

Defendant Zurich American Insurance Company’s Motion for Extension of Time under Fed. R.

Civ. P. 56(d) (Doc. 38). Defendants Bailey Burchett, Craig Burchett, and Dalton Burchett join in

the motions,1 which are now fully briefed. As described more fully below, the Court grants

Defendants’ motions, and under Fed. R. Civ. P. 56(d)(1) denies without prejudice Plaintiff’s

Motion for Summary Judgment (Doc. 16).

I.     Background

       Beginning in 2010, Furmanite America, Inc. (“Furmanite”) had a contractual business

relationship with Westar Energy (“Westar”), later renamed Evergy Kansas Central, Inc.

(“Evergy”). In 2016, Furmanite became a wholly-owned subsidiary of Plaintiff Team Industrial

Services, Inc. (“Team”). Thereafter, Team performed work for Westar under contract, including

work at Westar’s Jeffrey Energy Center in St. Mary’s, Kansas. On June 18, 2018, a fatal

accident occurred at Westar’s Jeffrey Energy Center. Team is a named defendant in a Texas

       1
           Doc. 47.
state court matter alleging that Team’s work for Westar in April 2018 was negligent. After that

case was filed, Team tendered its defense to Defendant Zurich American Insurance Company

(“Zurich”), based on its belief that it was enrolled in Westar’s Owner Controlled Insurance

Program (“OCIP”), through which Westar arranged, controlled, or sponsored insurance coverage

for contractors that perform work at Westar properties. On October 10, 2018, Zurich denied

Team’s tender on the grounds that Team was not enrolled in the OCIP. Team alleges in this

lawsuit that Zurich mistakenly enrolled Furmanite instead of Team in the OCIP. Team seeks to

reform the insurance policy to list it as enrolled in the program on the basis of mutual mistake.

         The Texas tort action was filed in 2018. Team filed this lawsuit on November 19, 2019,

attaching several documents referenced in the Complaint. On January 17, 2020, before

discovery commenced, Team filed its motion for summary judgment, attaching the same

documents filed with the Complaint as well as thirteen additional exhibits. Defendants ask the

Court to deny the motion for summary judgment as premature, arguing that they need time for

discovery in order to respond to the motion. In the interim, Defendant Kelli Most filed a motion

to dismiss this action on jurisdictional grounds; that motion recently went under advisement.

II.      Standard

         Under Fed. R. Civ. P. 56(d), if a nonmovant states by affidavit that he cannot present

facts essential to oppose a motion for summary judgment, the Court may, “(1) defer considering

the motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or

(3) issue any other appropriate order.”2 The decision whether to grant a Rule 56(d) motion lies

within the sound discretion of the court.3 The nonmovant must satisfy several requirements to


         2
         Fed. R. Civ. P. 56(d); Price v. W. Res., Inc., 232 F.3d 779, 783 (10th Cir. 2000) (discussing the standard
under pre-amendment subsection (f)).
         3
             Jensen v. Redevelopment Agency, 998 F.2d 1550, 1553–54 (10th Cir. 1993).




                                                          2
obtain relief under Rule 56(d). By affidavit, the moving party must explain: (1) why facts

precluding summary judgment are unavailable; (2) what probable facts it can find through

further discovery; (3) what steps it has taken to obtain such facts; and (4) how additional time

will allow it to controvert facts.4 “A party may not invoke Rule 56[d] ‘by simply stating that

discovery is incomplete but must state with specificity how the additional material will rebut the

summary judgment motion.’”5

III.    Discussion

        Evergy and Zurich submitted declarations from their attorneys addressing the relevant

factors.6 These declarations satisfy the Rule 56(d) requirements as follows. Counsel have shown

why certain facts precluding summary judgment are unavailable. Namely, this case is in its

earliest stages and discovery has not yet commenced. Evergy had not yet filed its Answer at the

time Team filed its motion for summary judgment. Defendant Kelli Most has filed a motion to

dismiss for lack of jurisdiction—a threshold issue. No scheduling conference has been set yet.

This is not a case where discovery is merely incomplete; discovery has not even commenced.

        Moreover, among the exhibits in support of its motion for summary judgment, Team

submits the Declaration of Brenda Lemont. Lemont previously worked for Zurich as a Senior

Account Executive in Construction, and attests that she was involved in the decision to deny

Team’s tender of defense and indemnity. Team cites to her declaration in support of its factual

assertion that the parties intended for Team to replace Furmanite on the OCIP. Larry Fields,

Zurich’s attorney, declares that Team’s motion for summary judgment was his first notice that


        4
         Price, 232 F.3d at 783 (quoting Comm. for the First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th
Cir. 1992)).
        5
         Garcia v. U.S. Air Force, 533 F.3d 1171, 1179 (10th Cir. 2008) (quoting Libertarian Party of N.M. v.
Herrera, 506 F.3d 1303, 1308 (10th Cir. 2007)).
        6
            Docs. 37, 39-1.




                                                        3
Team had been in contact with Lemont. She is now employed by another insurance company,

XL Catlin Insurance Company (“XL Catlin”) that happens to be Team’s liability insurer for the

policy period at issue in the Texas lawsuit, and that insurance company has made demands upon

Zurich based on the claims made in this case. Because Zurich did not have prior notice about

Lemont’s probable testimony, it was not prepared to respond to factual assertions supported by

her declaration.

       Both Zurich’s and Evergy’s attorneys set forth in detail the probable facts that can be

obtained through further discovery, the steps they have taken to obtain such facts, and how

additional time will allow them to controvert the facts asserted by Team. Fields explains that

Zurich must conduct discovery about facts such as the parties’ intent with respect to Team’s

enrollment in the OCIP, Westar’s contracts with Furmanite and Team, Lemont’s role as an

employee for Zurich and then later for XL Catlin, Lemont’s actions while employed at Zurich

with respect to Team’s enrollment in the OCIP, and the circumstances surrounding Lemont’s

departure from Zurich. Fields anticipates conducting the following depositions to investigate

these facts: (1) Lemont, (2) a corporate representative of XL Catlin, (3) attorneys or staff from

Team’s lawyers who communicated with Lemont about her declaration, (4) a corporate

representative of Aon Risk Services (“Aon”) and/or (5) Aon employees responsible for

administering the Westar OCIP during the relevant time.

       Fields attended, but did not participate in, three depositions of Westar employees taken in

the Texas tort case that lead him to believe their testimony will support his client’s position that

Team was not enrolled in the OCIP and that the parties did not intend for it to be. He has also

preliminarily investigated how Team located Lemont, where she currently works, and her legal




                                                  4
representation. However, given the posture of this case, Fields has been unable to conduct

document discovery or his own depositions of relevant witnesses.

       John Bullock, Evergy’s attorney, attests that Evergy requires discovery on the nature of

the transactions involving Team and Furmanite, the underlying documents and facts that Lemont

attests to in her declaration, Westar’s maintenance schedule for plant facilities and operations,

and the intent of the parties regarding the OCIP. Bullock anticipates deposing Lemont, as well

as conducting document discovery on these issues. Because Evergy was served on January 8,

2020, just over one week before Plaintiff filed its summary judgment motion, it has not had any

opportunity to investigate and conduct the discovery required to respond to the motion.

       The Court finds that all of the requirements have been met to invoke Rule 56(d). The

motion for summary judgment is premature and it is clear that Defendants require discovery in

order to controvert the facts asserted by Team in its motion. Moreover, there is a pending

motion to dismiss filed by Defendant Most on jurisdictional grounds. It is therefore in the

interest of judicial efficiency to deny Team’s motion for summary judgment without prejudice

under Fed. R. Civ. P. 56(d)(1), subject to refiling after Defendants have an opportunity to

conduct document discovery and the depositions set forth above, and after this Court rules on the

pending motion to dismiss.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant Evergy Kansas

Central, Inc.’s Motion to Dismiss Plaintiff’s Motion for Summary Judgment Pursuant to Fed. R.

Civ. P. 56(d) (Doc. 36) and Defendant Zurich American Insurance Company’s Motion for

Extension of Time under Fed. R. Civ. P. 56(d) (Doc. 38) are granted. Plaintiff’s Motion for

Summary Judgment (Doc. 16) is denied without prejudice.

       IT IS SO ORDERED.




                                                 5
Dated: March 13, 2020

                            S/ Julie A. Robinson
                            JULIE A. ROBINSON
                            CHIEF UNITED STATES DISTRICT JUDGE




                        6
